Citation Nr: 1646918	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability to account for a right lower disability manifested by pain, numbness, stiffness, swelling, and loss of motion, to include as secondary to a service-connected lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	 Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claim for service connection for a right leg disability, the Board notes that the Veteran has not been provided a VA examination regarding the nature and etiology of the claimed disability.  During the course of the appeals period, the Veteran has claimed on multiple occasions that a right leg disability manifested by pain, numbness, and loss of motion, is secondary to a service-connected back disability.  While the Board recognizes that the VA has provided the Veteran with multiple VA examination for the back disability, such as in July 2011 and December 2013, those examinations primarily focused on the Veteran's back disability, and only noted tangentially a lack of peripheral neuropathy in the right lower extremity.  The Board finds that those examinations do not constitute an adequate evaluation of the Veteran's claimed condition, and that the evidence of record is sufficient to trigger the VA's duty to provide the Veteran an examination regarding this claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015).  

Further, the Board notes that during the Board hearing, the Veteran explicitly noted that his right leg condition has progressively worsened in recent years.  Therefore, even if the evidence of record can be construed to indicate no direct causal connection between the claimed right leg condition and service-connected disabilities, service connection must still be considered based on aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board also finds that further development is required for VA to fulfill the duty to assist the Veteran for the claim for increased rating.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was provided the most recent VA examination for the claim for increased rating for IBS in December 2013, approximately three years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  Specifically, during the hearing, the Veteran explicitly noted that his condition had progressively worsened in recent years, to include diarrhea, constipation, and irregular bowel movements. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the most recent examination too remote, but the examination may no longer indicate the Veteran's current level of disability regarding the claimed disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly adjudicate the Veteran's claim for increased rating for IBS.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for a VA examination for a right leg disability manifested by pain, numbness, swelling, and loss of motion.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should diagnose all right lower extremity disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability is related to service or any incident of service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability is due to or the result of any service-connected disability, to include a lumbar spine disability.  The examiner should further opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a lumbar spine disability.  

3.  Then, schedule the Veteran for a VA examination of IBS.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  In the report, the VA examiner should describe the current nature and severity of IBS.  The examiner should describe any functional loss and level of occupational impairment.  The examiner should state whether there is constipation, diarrhea, or abdominal distress, and should state the frequency and duration of those symptoms.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

